DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, a dash is missing between the two numbers, making the range confusing.
Claim 23 recites the limitation "the active material layer" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, 6-10, 12-15, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Publication 2018/0062154) in view of Sugiyama (U.S. Patent Publication 2017/0324094).
Park discloses a battery comprising: a cathode, an anode, and a separator, wherein the anode comprises a current collector, an electrode attachment substance coated on the current collector, and an active material film coated on the electrode attachment substance, and wherein the electrode attachment substance and the active material film each comprise a polymer, different from one another, that can be carbonized during pyrolysis (Paragraphs 0003, 0004, 0057, 0058, 0097, 0100), as recited in claims 1 and 2 of the present invention.  Park also discloses a method of forming the electrode comprising: mixing a polymer precursor and active material in a solvent, casting the mixture onto a substrate, drying the mixture to form a film, removing the substrate from the film, transferring the film for further processing, such as onto an electrode attachment substance that has been coated onto a current collector, and pyrolyzing the layers (Paragraphs 0057-0061 and 0103), as recited in claims 1 and 15 of the present invention.  Park teaches that the polymer in the electrode attachment substance can be polyamide imide, polyvinylidene fluoride, carboxymethyl cellulose or polyacrylic acid, and that the precursor for the active material film can be polyamic acid, polyimide, other polymers, etc. (Paragraphs 0058 and 0100), as recited in claims 1, 7, 8, 9 and 15 of the present invention.  It would have been obvious to one of ordinary skill in the art that the other polymers that could be used in the active material could be the same polymers used in the electrode attachment substance because they all provide binding properties.  Thus, any of these polymers could be used in either layer and the polymers could be chosen so that the polymer in the active material film carbonizes at a faster rate (PAI compared to PI, as discussed in the specification of the present invention), as recited in claims 1 and 15 of the present invention.  It would be known by one of ordinary skill in the art that the polymers listed above include water and dipolar aprotic solvent-based polymers, and Park teaches that the dipolar aprotic solvent can be NMP (Paragraph 0058), as recited in claims 12-14 of the present invention.  Park also teaches that the active material mixed with the precursor material can be silicon (Paragraph 0057), as recited in claim 6 of the present invention.  Park states that the amount of silicon in the composite active material can be up to 90% by weight and the amount of carbon obtained from the precursor is 10-25% by weight (Paragraphs 0063-0064), as recited in claim 8 of the present invention.  Park also states that the current collector can have a thickness of about 10 µm (Paragraph 0123), as recited in claim 10 of the present invention.  Park discloses that the electrode attachment substance can be loaded onto the current collector at a rate of 0.6 mg/cm2 (Paragraph 0125), as recited in claim 18 of the present invention.  Park also discloses that the electrode attachment substance can be loading by a roll lamination process (Paragraph 0104), as recited in claim 20 of the present invention.  Park teaches that the active material mixture can be loaded via tape casting (Paragraph 0059), as recited in claim 21 of the present invention. 
Park fails to disclose that the active material film comprises a residual solvent at a concentration of 5-20% after removing the substrate and when applying the film to the electrode attachment substance on the current collector, and that the battery comprises an electrolyte.
Sugiyama discloses a battery comprising a negative electrode, wherein the negative electrode comprises a polymer, such as polyacrylic acid, for use as a binder (Paragraph 0008).  Sugiyama also shows in Table 14 that an amount of residual solvent in the active material after drying and before heat curing was 1-8%, as recited in claims 1 and 15 of the present invention.  Sugiyama teaches that a low preheating temperature (drying temperature) results in high initial efficiency and cyclability, while a higher temperature results in even higher cyclability (Table 3 and Paragraph 0131).  It would have been obvious to one of ordinary skill in the art that a change in drying temperature will change the amount of solvent in the active material.  Thus, Sugiyama teaches that the amount of solvent in the active material is important in order to improve or maintain cyclability of the battery.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the active material film of Park could have between 5 and 20% residual solvent after the drying step and prior to pyrolyzing because Sugiyama teaches that conventional drying steps of active material mixtures including polymer binders do not remove all of the solvent and leave between 1 and 8% residual solvent.
6.	Claims 3-5, 16, 19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Publication 2018/0062154) in view of Sugiyama (U.S. Patent Publication 2017/0324094), as applied to claims 1, 2, 6-10, 12-15, 18, 20 and 21 above, and further in view of Wang (U.S. Patent Publication 2017/0040598).
The teachings of Park and Sugiyama have been discussed in paragraph 5 above.  Park also teaches that a curing step is performed after drying at a temperature of about 200 degrees Celsius (Paragraph 0059), as recited in claim 5 of the present invention.  Park discloses that the pyrolysis is performed by increasing the temperature at a rate of 10 degrees Celsius/min (Paragraph 0060), as recited in claim 19 of the present invention.  Regarding claim 23, it would have been obvious to one of ordinary skill in the art that the residual solvent, as discussed in Sugiyama, would have an effect on the carbonization temperature of the active material mixture.  As discussed above, the polymers can be adjusted so that the active material mixture has a lower carbonization temperature.  Park and Sugiyama teach every limitation of claim 24 of the present invention, as discussed in paragraph 5 above.
Park and Sugiyama fail to disclose that the pyrolyzing temperature is 500-850 degrees Celsius, and that the substrate is a PET or PP substrate.
Wang discloses a method of forming a composite active material comprising a precursor material, such as polyimide, and an active material, such as silicon particles, wherein the method comprises mixing the precursor material and silicon in a solvent, casting the mixture onto a substrate, drying the mixture, removing the substrate, and pyrolyzing the removed film at a temperature of 750-1350 degrees Celsius (Paragraphs 0045-0048), as recited in claims 3, 16, 19 and 22 of the present invention.  Wang also discloses that the substrate can be polyethylene terephthalate (Paragraph 0047), as recited in claim 4 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the pyrolyzing temperature of the anode of Park could be between 500 and 850 degrees Celsius because Wang uses the same materials and shows that pyrolyzing takes places at temperatures in this range.  It also would have been obvious to one of ordinary skill in the art that the substrate of Park could be a PET substrate because Wang teaches that this is a common material for a substrate that is to be removed from an active material layer without causing any defects.
7.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Publication 2018/0062154) in view of Sugiyama (U.S. Patent Publication 2017/0324094), as applied to claims 1, 2, 6-10, 12-15, 18, 20 and 21 above, and further in view of Masarapu (U.S. Patent Publication 20140065464).
The teachings of Park and Sugiyama have been discussed in paragraph 5 above.  
Park and Sugiyama fail to disclose that loading the active material is performed at a rate of 1.5-6 mg/cm2 per side.
Masarapu discloses a battery comprising a negative electrode and positive electrode, wherein the negative electrode comprises silicon and a polymer binder, such as polyimide, and wherein the negative electrode active material mixture is loaded at a rate of 1.5-8 mg/cm2 (Paragraphs 0053, 0061, 0077), as recited in claim 17 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the active material of Park can be loaded on the substrate at a rate of 1.5-6 mg/cm2 because Masarapu teaches that this is a desired loading rate for a silicon/polymer binder negative electrode material to form a thickness of negative electrode layer that works efficiently for the battery.
Response to Arguments
8.	Applicant’s amendments to the claims, filed on 7/13/2022, have overcome the rejections of claims 4-8, 12-13 and 20 under 35 USC 112 that were presented in the last Office Action.  Therefore, the rejections have been withdrawn.  The rejections of claims 18 and 23 were not addressed and remain in this Office Action.	
9.	Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
Applicants argue that Park and Sugiyama fail to disclose a battery anode comprising active material with an amount of solvent used in the active material achieving one or both of a particular glass transition temperature and an alteration or preservation of one or more characteristics of the anode or the battery.  Sugiyama teaches that a low preheating temperature (drying temperature) results in high initial efficiency and cyclability, while a higher temperature results in even higher cyclability.  It would have been obvious to one of ordinary skill in the art that a change in drying temperature will change the amount of solvent in the active material.  Thus, Sugiyama teaches that the amount of solvent in the active material is important in order to improve or maintain cyclability of the battery.
	Applicants also argue that neither Wang nor Masarapu overcome the deficiencies of Park and Sugiyama.  As discussed above, Park and Sugiyama teach every limitation of the independent claims of the present invention.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722